Case 1:17-cv-01698-JPH-MJD Document 190 Filed 10/28/19 Page 1 of 2 PageID #: 10039




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

 TERESA TODERO as Special                     )
 Administrator of the ESTATE OF               )
 CHARLES TODERO,,                             )
                                              )
                          Plaintiff,          )
                                              )
                     v.                       )   No. 1:17-cv-01698-JPH-MJD
                                              )
 BRIAN BLACKWELL,                             )
 RENEE ELLIOT,                                )
 ELIZABETH LAUT,                              )
 AS-YET UNIDENTIFIED GREENWOOD                )
 POLICE OFFICERS,                             )
 CITY OF GREENWOOD,                           )
                                              )
                          Defendants.         )

                                        ORDER

        Motions to limit or preclude expert testimony SHALL BE FILED by

  February 3, 2020. Briefing shall follow Local Rule 7-1. The Court will issue

  additional trial-preparation deadlines before the final pretrial conference.

  SO ORDERED.

  Date: 10/28/2019




  Distribution:

  Steven E. Art
  LOEVY & LOEVY
  steve@loevy.com

  Scott R. Drury
  LOEVY & LOEVY
  drury@loevy.com
                                          1
Case 1:17-cv-01698-JPH-MJD Document 190 Filed 10/28/19 Page 2 of 2 PageID #: 10040




  D. Samuel Heppell
  LOEVY & LOEVY
  sam@loevy.com

  Mark A. Holloway
  STEPHENSON MOROW & SEMLER
  mholloway@stephlaw.com

  Theresa Kleinhaus
  LOEVY & LOEVY
  tess@loevy.com

  Arthur Loevy
  LOEVY & LOEVY
  arthur@loevy.com

  Jonathan I. Loevy
  LOEVY & LOEVY
  jon@loevy.com

  Caren L. Pollack
  POLLACK LAW FIRM, P.C.
  cpollack@pollacklawpc.com

  Pamela G. Schneeman
  STEPHENSON MOROW & SEMLER
  pschneeman@stephlaw.com

  James S. Stephenson
  STEPHENSON MOROW & SEMLER
  jstephenson@stephlaw.com

  Zachary J. Stock
  POLLACK LAW FIRM PC
  zstock@pollacklawpc.com

  Lana R. Swingler
  POLLACK LAW FIRM PC
  lswingler@pollacklawpc.com




                                        2
